Citation Nr: 0011813	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, status post L-4 foraminotomy and 
diskectomy.

4.  Entitlement to service connection for degenerative 
arthritis of the hands.

5.  Entitlement to service connection for degenerative 
arthritis of the knees.

6.  Entitlement to service connection for right shoulder 
impingement.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from November 1944 to 
June 1950, from February 1951 to July 1953, and from February 
1956 to November 1960.  She also served in the Reserves from 
1968 to 1982.

The instant appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, which denied claims 
for service connection for rheumatoid arthritis; acute lumbar 
strain; degenerative joint disease of the lumbar spine, 
status post L-4 foraminotomy and diskectomy; degenerative 
arthritis of the hands; degenerative arthritis of the knees; 
and right shoulder impingement.


FINDING OF FACT

Competent evidence of a nexus between rheumatoid arthritis; 
lumbar strain; degenerative joint disease of the lumbar 
spine, status post L-4 foraminotomy and diskectomy; 
degenerative arthritis of the hands; degenerative arthritis 
of the knees; and right shoulder impingement, and service or 
reports of continuous symptoms after service is not of 
record.


CONCLUSION OF LAW

The claims for service connection for rheumatoid arthritis; 
lumbar strain; degenerative joint disease of the lumbar 
spine, status post L-4 foraminotomy and diskectomy; 
degenerative arthritis of the hands; degenerative arthritis 
of the knees; and right shoulder impingement, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in substance, that she has had 
rheumatoid arthritis; lumbar strain; degenerative joint 
disease of the lumbar spine; degenerative arthritis of the 
hands and knees; and right shoulder impingement since 
service; therefore, she believes service connection for these 
disorders is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  "With chronic disease shown as such in service . . 
. , subsequent manifestations of the same chronic disease . . 
. are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  Id.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

The initial question which must be answered in this case, 
however, is whether the appellant has presented well-grounded 
claims for service connection.  The claimant has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to her claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The veteran has not claimed that any of her claimed disorders 
arose under a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.

The Board has reviewed all the evidence of record.  The 
service medical records from the veteran's first period of 
service reveal that in April 1945 she was sick for five days 
with complaints of chest pain.  She was diagnosed with a 
fever of undetermined origin.  In June 1945 she again 
complained of chest pain and was hospitalized.  There were no 
findings on chest X-ray or physical examination.  Five days 
into the hospitalization, she complained of swelling of the 
fingers.  She was released from the hospital five days later 
but was readmitted the following month for swelling of both 
hands.  No redness, pain, or limitation of motion was found.  
Physical examination was normal as were chest and hand X-
rays.  

In September 1945 she was transferred to another hospital 
where she stayed until early October 1945.  She then departed 
for sick leave until November 1945.  On return from sick 
leave, she had no complaints, findings, or symptoms, and she 
required no special treatment.  The November 1945 
hospitalization discharge record noted a diagnosis of 
"[o]bservation for arthritis, no disease found", and she 
was returned to full duty.  An April 1948 separation 
examination noted chest X-ray was negative and there was 
slight swelling of the proximal phalangeal joints with normal 
range of motion.  No action was recommended as the veteran 
was determined to be asymptomatic.

Despite the contemporaneous negative findings and 
conclusions, subsequent service medical records noted that 
the veteran had an episode of rheumatoid arthritis in 1945 
without residual or recurrences.  Some records erroneously 
refer to the episode as occurring in 1948.  A July 1953 
separation examination erroneously noted that the 1945 
treatment was for acute rheumatoid arthritis of the knees as 
well as the hands.  That record noted that the veteran had 
slight stiffness of the hands and occasional swelling of the 
left knee with associated aching.  Private X-rays of the 
hands and knees in 1958 were negative.

Service medical records from the veteran's last period of 
service reveal that she was treated for sacroiliac strain in 
November 1957.  Neurological assessment was negative.  At the 
time of her November 1960 separation examination, she 
reported acute sacroiliac strain in November 1959.  She 
indicated she was on quarters for 10 days and that she still 
had back pain.  At the time of her separation examination, 
she was approximately five months pregnant.  A written 
statement from her sister noted her sister's recollection 
that the veteran injured her back around November 1959.

The next medical evidence of record pertinent to the 
veteran's claims was dated 18 years after her last period of 
active duty.  However, she has stated that she had many 
episodes of back pain after service and that she regularly 
took anti-inflammatory medication.  An August 1978 X-ray 
showed moderately severe degenerative joint disease of the 
hands.  A December 1979 record noted a 15 year history of low 
back pain of unknown etiology.  Another December 1979 record 
noted a family history of rheumatoid arthritis with some 
deformity of the finger joints.

The Board has also reviewed private treatment records of Dr. 
A. E. Krupitsky dated from 1992 to 1997.  These records 
include a December 1992 record which noted the veteran was 
using a cane and that she had knee complaints consistent with 
osteoarthritis.  

The veteran underwent a VA examination in June 1997.  She 
reported intermittent pain in the knees since 1945.  She 
reported a 20 to 30 year history of low back pain.  She 
reported shoulder pain for the last six months.  June 1997 X-
rays revealed degenerative changes of the hands, shoulders, 
knees, and lumbar spine.  The impression was degenerative 
joint disease of the lumbar spine, status post L-4 
foraminotomy and diskectomy; degenerative arthritis of the 
hands; degenerative arthritis of the knees; and right 
shoulder impingement.    

As regards the knees and hands, the examiner noted "she has 
radiographic evidence more consistent with osteoarthritis, 
more so than rheumatoid arthritis based on the location of 
the joint destruction and the amount of osteophyte 
formation."  However, the examiner suggested that she be 
evaluated by a rheumatologist for a more accurate diagnoses 
as regards rheumatoid arthritis.

A June 1998 written statement from Dr. R. L. Murrah, Jr., 
stated that the veteran had a chronic neurologic condition 
related to chronic lumbar neuropathy.  He reported that she 
had an extensive lumbar disc herniation with impingement upon 
the L-4 and L-5 nerve roots.  He also reported that she 
underwent surgical decompression in April 1997 which, 
unfortunately, did not completely reverse the neuropathy.

The Board finds that the claims for service connection for 
rheumatoid arthritis; lumbar strain; degenerative joint 
disease of the lumbar spine, status post L-4 foraminotomy and 
diskectomy; degenerative arthritis of the hands; degenerative 
arthritis of the knees; and right shoulder impingement are 
not well grounded.  See Epps v. Gober, 126 F.3d at 1468-69.  
The claims are not well grounded because the veteran has not 
brought forth competent evidence of a nexus between any 
presently existing rheumatoid arthritis; lumbar strain; 
degenerative joint disease of the lumbar spine, status post 
L-4 foraminotomy and diskectomy; degenerative arthritis of 
the hands; degenerative arthritis of the knees; and right 
shoulder impingement and service or the reported continuity 
of symptomatology.

The only evidence of record which pertains to the nexus 
requirement are written statements prepared by the veteran.  
The Board notes that the veteran served as a nurse in 
service.  She has reported that following her periods of 
active duty she worked as a registered nurse and that she 
also worked as a reservist for the Army Nurse Corps.  The 
Board does not question her qualifications as a nurse.  
However, her statements are insufficient to make the claim 
well grounded.

This is so because the veteran, while trained as a nurse, has 
given no indication that she has special knowledge regarding 
rheumatology, neurology, or orthopedics, nor is there any 
evidence to that effect in the record.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997) (nurse's opinion as to nexus 
held insufficient to make a service connection claim well-
grounded where there was no indication that the nurse had 
specialized knowledge relating to the disability at issue).  
In short, no competent evidence has been submitted to show 
that any of her currently claimed disabilities are 
attributable to service or to reported continuous symptoms 
after service.  Without such evidence, the claims for service 
connection cannot properly be considered well grounded.

As the veteran has not submitted well-grounded claims for 
service connection, and thus VA has no duty to assist her in 
the development of her claims.  See Epps v. Gober, 126 F.3d 
at 1468-69.  For this reason, further development for 
additional service records or VA examinations is not 
required.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to claims which are 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in August 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) aff'd, 126 F.3d 1464 (Fed. Cir. 
1997) (§ 5103(a) duty attaches only where there is an 
incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).  Further, the Board finds that its 
discussion above informs the veteran of the requirements for 
the completion of her application for the claims for service 
connection.


ORDER

Claims for service connection for rheumatoid arthritis; 
lumbar strain; degenerative joint disease of the lumbar 
spine, status post L-4 foraminotomy and diskectomy; 
degenerative arthritis of the hands; degenerative arthritis 
of the knees; and right shoulder impingement are denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

